DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “uppersurface” in line 13.  It appears the claim should recite “upper surface” (two words) for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-7, 11-12, 14-20, 22-23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “at least one sealing protrusion which comprises one sealing protrusion being located on an upper surface of said flange rim and being designed to come into contact and in a sealing engagement with said receptacle” in lines 6-8.  It is unclear if the phrase “being designed to come into contact and in a sealing engagement with said receptacle” modifies the phrase “at least one sealing protrusion” or if the phrase “being designed to come into contact and in a sealing engagement with said receptacle” modifies the phrase “one sealing protrusion.”
Claim 1 recites the limitation “the sealing protrusion” in line 17.  It is unclear if this refers to “at least one sealing protrusion” recited in Claim 1, line 6, “one sealing protrusion” recited in Claim 1, line 6, or to an entirely different sealing protrusion.
Claim 1 recites the limitation “the sealing protrusion having a triangular cross section” in line 17.  It is unclear if this refers to a different structure than “said one sealing protrusion comprises a portion having a substantially triangular cross section” in lines 11-12 or if these limitations refer to the same structure.
Claim 1 recites the limitation “wherein a height of the portion of the sealing protrusion having a triangular cross section is perpendicular to the upper surface of the flange rim” in lines 16-18.  It is unknown how a height can be perpendicular to another structure as “a height” is not a structure.  For purposes of examination Examiner interprets the claim to require at least one sealing protrusion having a triangular cross section wherein the at least one sealing protrusion is disposed on the upper surface of the flange rim.
Claim 1 recites the limitation “said sealing protrusion” in line 20.  It is unclear if this refers to “at least one sealing protrusion” recited in Claim 1, line 6, “one sealing protrusion” recited in Claim 1, line 6, or to an entirely different sealing protrusion.
Claim 1 recites the limitation “the ratio” in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “said base” in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the width” in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the lower edge” in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the brewing device” in line 3.  It is unclear if this refers to “a brewing device” recited in Claim 1, lines 1-2 or to an entirely different brewing device.  For purposes of examination Examiner interprets the claim to refer to the same brewing device as recited in Claim 1.
Claim 15 recites the limitation “the sealing protrusion” in lines 3-4.  It is unclear if this refers to “at least one sealing protrusion” recited in Claim 1, line 6, “one sealing protrusion” recited in Claim 1, line 6, or to an entirely different sealing protrusion.
Claim 26 recites the limitation “one sealing protrusion” in line 8.  It is unclear if this refers to “one sealing protrusion” recited in Claim 26, lines 3-4 or to an entirely different one sealing protrusion.
Claim 26 recites the limitation “at least one sealing protrusion which comprises one sealing protrusion being located on an upper surface of said flange rim and being designed to come into contact and in a sealing engagement with said lower edge of said receptacle” in lines 7-10.  It is unclear if the phrase “being designed to come into contact and in a sealing engagement with said lower edge of said receptacle” modifies the phrase “at least one sealing protrusion” or if the phrase “being designed to come into contact and in a sealing engagement with said lower edge of said receptacle” modifies the phrase “one sealing protrusion.”
Claim 26 recites the limitation “a height being perpendicular to the upper surface of the flange rim and a base” in lines 18-19.  It is unknown how a height can be perpendicular to another structure as “a height” is not a structure.  For purposes of examination Examiner interprets the claim to require at least one sealing protrusion having a triangular cross section wherein the at least one sealing protrusion is disposed on the upper surface of the flange rim.
Claim 26 recites the limitation “said one sealing element” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “a base” in lines 18-19.  It is unknown what structure “a base” is associated with.
Claim 27 recites the limitation “one sealing protrusion” in line 8.  It is unclear if this refers to “one sealing protrusion of the capsule” recited in Claim 27, lines 3-4 or to an entirely different one sealing protrusion.
Claim 27 recites the limitation “said one sealing element having a substantially triangular cross section” in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “a height being perpendicular to the upper surface of the flange rim and a base” in lines 17-18.  It is unknown how a height can be perpendicular to another structure as “a height” is not a structure.  For purposes of examination Examiner interprets the claim to require at least one sealing protrusion having a triangular cross section wherein the at least one sealing protrusion is disposed on the upper surface of the flange rim.
Claim 27 recites the limitation “a base” in line 18.  It is unknown what structure “a base” is associated with.
Clarification is required.
Claims 4, 6-7, 11, 14, 16-20, 22-23, and 25 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, 11-12, 14-15, 17-20, 22-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. WO 2010/128844 in view of Yoakim et al. US 2011/0041702, Mariller US 2011/0297005, and Ryser US 2011/0185910.
Regarding Claim 1, Kamerbeek et al. discloses a capsule (capsule 802) capable of preparing a beverage.  The capsule (capsule 802) comprises a lateral wall (circumferential wall 810), an upper inlet wall (bottom 812), and a lower outlet wall (lid 816) forming a hollow body where a product (coffee) is contained (‘844, Page 6, lines 1-12), a flange rim (rim 838) laterally extending from the capsule (capsule 802), at least one sealing protrusion (thick ridge section 838a) which comprises one sealing protrusion (thick ridge section 838a) located on an upper surface of the flange rim (rim 838).  The capsule body is substantially frustoconical and has a central vertical axis.  The one sealing protrusion (thick ridge section 838a) comprises one surface protruding from a contact point of the lateral wall (circumferential wall 810) of the capsule (capsule 8020) with the upper surface of the flange rim (rim 838).  The one sealing protrusion (thick ridge section 838a) forms a continuous surface around the lateral wall (circumferential wall 810) of the capsule (capsule 802) to make the one sealing protrusion (thick ridge section 838a) a continuous wall around the lateral wall (circumferential wall 810) of the capsule (capsule 802) (‘844, FIG. 10) (‘844, Page 26, lines 3-20).  The capsule (at rim 838)  and the one sealing protrusion (thick section 838A of rim 838) is produced in one piece suitable to be used with comestible products (‘844, Page 26, lines 3-13).  The one sealing protrusion (thick ridge section 838a) comprises a portion having an incidence point to define an angle in the range of 30-60 degrees (‘844, Page 27, lines 18-25), which overlaps the claimed angle of incidence point in the range of 53°-80°.  In the case where the claimed angle ranges overlaps angle ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  It is noted that the claims do not require more than one sealing protrusion.  The disclosure of a singular sealing means at thick ridge 838a broadly reads on the claimed limitations “at least one sealing protrusion which comprises one sealing protrusion located on an upper surface of said flange rim.”

    PNG
    media_image1.png
    799
    1367
    media_image1.png
    Greyscale

Kamerbeek et al. is silent regarding the one sealing protrusion comprising a portion having a substantially triangular cross section with two sides lying on two straight lines that extend from and intersect the upper surface of the flange rim and are incident one to the other in an incidence point wherein a height of the portion of the one sealing protrusion has a triangular cross section that is “perpendicular,” i.e. disposed on the upper surface of the flange rim wherein the one sealing protrusion has a tip portion wherein a height of the incidence point measured from the upper surface of the flange is within the range of 0.6 to 2.0 mm and the height of the incidence point of the two straight lines corresponds to the bisecting line of the angle defined by the two incident straight lines wherein the plastic material is a polyethylene or polypropylene thermoplastic material.
Yoakim et al. discloses a capsule capable of preparing a beverage.  The capsule comprises a lateral wall (sidewall 4), an upper inlet wall (inlet wall 5), and a lower outlet wall (lower delivery wall 7) forming a hollow body (conical body 2) where a product (roast or ground coffee) is contained, a flange rim (rim 3) laterally extending from the capsule, and at least one sealing protrusion (sealing means 40) comprising one sealing protrusion (sealing means 40) located on an upper surface of the flange rim (rim 3).  The capsule body (conical body 2) is substantially frustoconical and has a central vertical axis (‘702, FIGS. 4-5) (‘702, Paragraph [0048]).  The one sealing protrusion (sealing means 40) is a continuous wall around the lateral wall (sidewall 4) of the capsule produced in one piece in a plastic material suitable to be used with comestible products (‘702, Paragraphs [0039] and [0056]) wherein the plastic material is made of a polyethylene or polypropylene thermoplastic material (‘702, Paragraphs [0039] and [0043]).  The plastic material is resistant to temperature and pressure of a brewing liquid injected inside the capsule (‘702, Paragraph [0046]).  It is noted that the claims do not require more than one sealing protrusion.  The disclosure of a singular sealing means 40 broadly reads on the claimed limitations “at least one sealing protrusion which comprises one sealing protrusion located on an upper surface of said flange rim.”
Both Kamerbeek et al. and Yoakim et al. are directed towards the same field of endeavor of beverage capsules comprising a flange and a sealing protrusion disposed on the flange.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Kamerbeek et al. and construct capsule and the one sealing protrusion out of a polyethylene or polypropylene thermoplastic material since Yoakim et al. teaches that polyethylene or polypropylene were known plastic materials in the construction of beverage capsules.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Yoakim et al. teaches that there was known utility in making beverage capsules out of the claimed polyethylene or polypropylene plastic materials.
Further regarding Claim 1, Kamerbeek et al. modified with Yoakim et al. is silent regarding the one sealing protrusion comprising a portion having a substantially triangular cross section with two sides lying on two straight lines that extend from and intersect the upper surface of the flange rim and are incident one to the other in an incidence point wherein a height of the portion of the one sealing protrusion has a triangular cross section that is “perpendicular,” i.e. disposed on the upper surface of the flange rim wherein the one sealing protrusion has a tip portion wherein a height of the incidence point measured from the upper surface of the flange is within the range of 0.6 to 2.0 mm and the height of the incidence point of the two straight lines corresponds to the bisecting line of the angle defined by the two incident straight lines.
Mariller discloses a capsule capable of preparing a beverage (‘005, Paragraph [0069]).  The capsule comprises a lateral wall, an upper inlet wall and a lower outlet wall forming a hollow body where a product is contained, a flange rim laterally extending from the capsule, at least one protrusion which comprising one sealing protrusion located on an upper surface of the flange rim.  The capsule body is substantially frustoconical and has a central vertical axis.  The one sealing protrusion comprises a portion having a substantially triangular cross section with two sides lying on two straight lines extending from and intersecting the upper surface of the flange rim wherein a height of the portion of the sealing protrusion having a triangular cross section is “perpendicular,” i.e. disposed on the upper surface of the flange rim wherein the one sealing protrusion has a tip portion (‘005, FIG. 20).  Furthermore, the capsule of Mariller would naturally be resistant to temperature of a brewing liquid injected inside the capsule since hot water is injected into the capsule (‘005, Paragraph [0093]), and the invention would not be able to operate properly if the capsule material could not withstand high brewing temperatures.  The capsule of Mariller is also necessarily resistant to pressure of a brewing liquid since a certain pressure in the capsule is maintained until a threshold pressure is achieved that forces the capsule to move towards a plate (‘005, Paragraph [0050]).

    PNG
    media_image2.png
    435
    1428
    media_image2.png
    Greyscale

Both Kamerbeek et al. and Mariller are directed towards the same field of endeavor of beverage capsules used in brewing devices.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule of Kamerbeek et al. and construct the one sealing protrusion with a substantially triangular cross section with two sides lying on two straight lines extending from and intersecting the upper surface of the flange rim wherein a height of the portion of the sealing protrusion having a triangular cross section is “perpendicular,” i.e. disposed on the upper surface of the flange rim wherein the one sealing protrusion has a tip portion as taught by the embodiment shown in FIG. 20 of Mariller since the configuration of the claimed beverage capsule is a matter of choice which a person of ordinary skill in the art would have been obvious absent persuasive evidence that the particular configuration of the claimed beverage capsule was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Mariller teaches an embodiment that show that it was known and conventional to use sealing protrusions disposed on a flange rim of a capsule wherein the sealing protrusion has a substantially triangular shape to provide sealing engagement with a receptacle of a brewing device.
Further regarding Claim 1, Kamerbeek et al. modified with Yoakim et al. and Mariller is silent regarding a height of the incidence point measured from the upper surface of the flange is within the range of 0.6 to 2.0 mm.
Ryser discloses a capsule comprising a sealing protrusion that provides a seal tight engagement with a beverage preparation device (‘910, FIG. 3) (‘910, Paragraph [0011]).  Ryser further discloses the height of an incidence point as measured from the upper surface of the flange rim to be within the range of 0.8 to 2 mm (‘910, Paragraph [0055]), which falls within the claimed height range of 0.6 to 2.0 mm.  Since the claimed height range overlaps height ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Ryser also teaches a sealing protrusion (sealing lips 8a) that extends continuously around a circumference of a flange rim (rim portion 2) of the capsule wherein the sealing protrusion (sealing lips 8a) having a tip portion (top of sealing lips 8a) that forms a continuous surface around the lateral wall of the capsule to make the sealing protrusion (sealing lips 8a) a continuous wall around the lateral wall of the capsule (‘910, FIG. 1B) (‘910, Paragraph [0055]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sealing protrusion of Kamerbeek et al. and construct the one sealing protrusion to extend continuously around a circumference of the flange rim since the configuration of the claimed sealing protrusion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sealing protrusion was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The recitation of the sealing portion extending continuously around a circumference of the flange rim does not provide a non-obvious difference over the prior art since Ryser teaches that the configuration wherein a sealing portion extends continuously around a circumference of the flange rim was a well-known configuration at the time of the invention.  One of ordinary skill in the art at the time would modify the sealing protrusion of Kamerbeek et al. and make the one sealing protrusion continuous as taught by Ryser based upon the dimensions and shape of the particular receptacle holder of the beverage preparation device that engages with the sealing protrusion that ensures leaktight sealing between the capsule and the beverage preparation device.  Furthermore, the shapes of the sealing member of the capsule does not impart criticality to the capsule as long as a sealing engagement is provided between the capsule and the receptacle of the brewing device.

    PNG
    media_image3.png
    684
    975
    media_image3.png
    Greyscale

Further regarding Claim 1, Yoakim et al. discloses the angle being comprised in the range of 53°-80°.  However, in the event that it can be argued that Yoakim et al. does not necessarily teach the claimed angle range, where the difference in the claim is a recitation of the range of angles at which the two straight lines of the sealing protrusion are incident to one another, it is not seen that the claimed capsule would be patentably distinct from the prior art capsule.  The angles at which the two straight lines of the sealing protrusion are incident with one another is a design choice that would affect the change in shape of the sealing protrusion that would not have a materially effect of compensating any irregularities provided on the receptacle.  The configuration of the claimed shape of the sealing protrusion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sealing protrusion shape as effected by the angle at which the two straight lines of the sealing protrusion are incident to one another was significant (MPEP § 2144.04.IV.B.).  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).
Further regarding Claim 1, the limitations “being designed to come into contact and in a sealing engagement with said receptacle when in use in said brewing device” and “wherein the ratio between said base of said one sealing protrusion and the width of said lower edge of the receptacle of the brewing device is comprised in the range of 0.8-1.8” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Claim 1 is directed towards the capsule.  The limitations of Claim 1 regarding a brewing device comprising a receptacle and intended use limitations regarding the use of a capsule in a brewing device.  Claim 1 is not directed towards a capsule in combination with a brewing device.  The prior art capsule of Claim 1 only needs to be capable of performing the intended use functions of the brewing device.  Nevertheless, Kamerbeek et al. explicitly teaches the one sealing protrusion being located on an upper surface of the flange rim and being capable of contacting in a sealing engagement with the receptacle (receptacle 106) when in use in the brewing device (apparatus 104) (‘844, Page 4, lines 24-30) (‘844, Page 27, lines 14-17).

    PNG
    media_image4.png
    970
    1017
    media_image4.png
    Greyscale

Regarding Claim 4, Kamerbeek et al. modified with Yoakim et al., Mariller, and Ryser is silent regarding the substantially triangular cross-section being an equilateral triangle.  However, the configuration of the claimed shape of the sealing protrusion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sealing protrusion was significant (MPEP § 2144.04.IV.B.).
Regarding Claim 6, Mariller discloses the two sides being connected one to the other by means of a rounded line (‘005, FIG. 20).  It is noted that the limitations of the two sides being connected to one another by a straight line and or more inclined segments are optional limitations by virtue of the term “or” and since the prior art teaches the two sides being connected by a rounded line.  However, in the event that it can be construed that the two sides are not connected by means of a rounded line, straight line, or two or more inclined segments, the configuration of the claimed connection means is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed connection means was significant (MPEP § 2144.04.IV.B.).
Regarding Claim 7, Kamerbeek et al. discloses a lower portion of the lateral wall (circumferential wall 810) of the capsule (capsule 802) being substantially vertical (‘844, FIG. 10).  It is noted that the claim recites “substantially” vertical, which does not necessarily require the lateral wall to be perpendicular to the flange rim.
Regarding Claim 11, Kamerbeek et al. discloses the one sealing protrusion (thick ridge section 838a) extending from the upper surface of the flange rim (rim 838) (‘844, FIG. 10).  Yoakim et al. also teaches the one sealing protrusion (sealing means 40) extending from the upper surface of the flange rim (‘702, FIG. 5) (‘702, Paragraph [0056]).
Regarding Claim 12, Kamerbeek et al. discloses a beverage preparation capsule and a brewing device (apparatus 104) (‘844, FIG. 1) (‘844, Page 4, lines 24-30).  The combination of Kamerbeek et al. modified with Yoakim et al., Mariller, and Ryser teaches a capsule according to Claim 1 as enumerated in the rejections of Claim 1 above.  The capsule and the brewing device (apparatus 104) includes a receptacle (receptacle 106) encloses at least part of the capsule (‘844, FIG. 1) (‘844, Page 4, lines 24-30)..  The receptacle (receptacle 106) has a lower edge that enters into contact with the one sealing protrusion to provide a sealing engagement with the capsule during the beverage preparation wherein the lower edge of the receptacle (receptacle 106) has a width and the one sealing element (ridge 838a) has a base measured on the upper surface of the flange rim (rim 838) (‘844, FIGS. 1 and 10) (‘844, Page 16, lines 20-26) (‘844, Page 26, lines 3-9).  Mariller teaches the one sealing protrusion having a substantially triangular shape (‘005, FIG. 20).
Further regarding Claim 12, Kamerbeek et al. modified with Yoakim et al., Mariller, and Ryser is silent regarding the ratio between the base of the one sealing protrusion and the width of the lower edge of the receptacle of the brewing device being in the range of 0.8-3.0.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).  The recitation of the size of the base of the triangular portion in relation to the width of the lower edge of the receptacle is an obvious variant of the prior art unless persuasive objective evidence indicating the criticality of said ratio is provided.
Regarding Claim 14, Kamerbeek et al. discloses the incidence point of the two straight lines falling inside the projection of the width of the lower edge of the receptacle (‘844, FIGS. 1 and 10).  Mariller teaches the one sealing protrusion having a substantially triangular shape (‘005, FIG. 20).
Further regarding Claim 14, the limitations “which is intended to enter into contact with at least part of said two sides to provide a sealing with the capsule” are intended use limitations that are not positively recited and only need to be capable of being performed.  Nevertheless, Kamerbeek et al. explicitly teaches the one sealing protrusion contacting the lower edge of the receptacle to provide a sealing with the capsule (‘844, Page 26, lines 3-9).  Mariller teaches the one sealing protrusion to have a substantially triangular shape (‘005, FIG. 20).
Regarding Claim 15, Kamerbeek et al. discloses the lower edge compressing part of an inner side and part of an outer side of the one sealing protrusion (‘844, Page 26, lines 3-9).  Mariller teaches the one sealing protrusion to have a substantially triangular shape (‘005, FIG. 20).
Regarding Claim 17, Kamerbeek et al. discloses the lower edge and the one sealing protrusion being substantially coaxial circumferences (‘844, FIG. 1) (‘844, Page 26, lines 3-9).
Regarding Claim 18, Kamerbeek et al. discloses a process of preparing a beverage in the beverage capsule and the brewing device (‘844, Page 29, lines 3-9).  The process comprises compressing the lower edge of the receptacle (receptacle 106) into contact with part of an inner side and part of an outer side of the one sealing protrusion (ridge 838a) to provide a sealing engagement with the capsule during the beverage preparation (‘844, Page 26, lines 3-9).  Mariller discloses the one sealing protrusion having a triangular portion (‘005, FIG. 20).
Regarding Claim 19, Kamerbeek et al. discloses the one sealing protrusion (thick ridge section 838a) comprises a portion having an incidence point to define an angle in the range of 30-60 degrees (‘844, Page 27, lines 18-25), which overlaps the claimed angle of incidence point in the range of 55°-65°.  In the case where the claimed angle ranges overlaps angle ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Further regarding Claim 19, in the event that it can be argued that Yoakim et al. does not necessarily teach the claimed angle range, where the difference in the claim is a recitation of the range of angles at which the two straight lines of the sealing protrusion are incident to one another, it is not seen that the claimed capsule would be patentably distinct from the prior art capsule.  The angles at which the two straight lines of the sealing protrusion are incident with one another is a design choice that would affect the change in shape of the sealing protrusion that would not have a materially effect of compensating any irregularities provided on the receptacle.  The configuration of the claimed shape of the sealing protrusion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sealing protrusion shape as effected by the angle at which the two straight lines of the sealing protrusion are incident to one another was significant (MPEP § 2144.04.IV.B.).  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).
Regarding Claim 20, Ryser discloses a capsule comprising a sealing protrusion that provides a seal tight engagement with a beverage preparation device (‘910, FIG. 3) (‘910, Paragraph [0011]).  Ryser further discloses the height of an incidence point as measured from the upper surface of the flange rim to be within the range of 0.8 to 2 mm (‘910, Paragraph [0055]), which falls within the claimed height range of 0.8 to 1.5 mm.  Since the claimed height range overlaps height ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the height of the incidence point of the sealing protrusion of Kamerbeek et al. to fall within the claimed height range since Ryser teaches that the claimed height range was well known and conventional to make a sealing protrusion on a capsule.
Regarding Claims 22-23, Mariller discloses the one sealing protrusion having a substantially triangular cross section (‘005, FIG. 20).
Further regarding Claims 22-23, Kamerbeek et al. modified with Yoakim et al., Mariller, and Ryser is silent regarding a value of a base of the portion of the one sealing protrusion which is measured on the upper surface of the flange rim divided by the width of the lower edge of the receptacle is in the range of 1.0-2.3 or 1.2-1.8.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).  The recitation of the size of the base of the triangular portion in relation to the width of the lower edge of the receptacle is an obvious variant of the prior art unless persuasive objective evidence indicating the criticality of said ratio is provided.
Regarding Claim 25, Kamerbeek et al. discloses a process for preparing a beverage in the beverage capsule and the brewing device (‘844, Page 29, lines 3-9).  The process comprises compressing the lower edge of the receptacle into contact with part of an inner side, part of an outer side, and a top that connects the inner side and the outer side of the one sealing protrusion to provide a sealing engagement with the capsule during the beverage preparation (‘844, Page 26, lines 3-9).  Mariller discloses the one sealing protrusion to have a triangular shape (‘005, FIG. 20).
Claim 26 recites most of the same limitations of Claims 1 and 4 taken in combination.  The combination of Claims 1 and 4 only differs from Claim 26 in that Claim 1 also recites the additional limitations “the capsule and the sealing protrusion being produced in one piece in a plastic material suitable to be used with comestible products, the plastic material being resistant to temperature and pressure of a brewing liquid injected inside the capsule,” “said height of the incidence point of the two straight lines corresponds to the bisecting line of said angle defined by said two incident straight lines,” and “one of said two sides of said substantially triangular cross section protrudes from a contact point of the lateral wall of the capsule with the upper surface of the flange rim.”  Claim 1 also recites “and the lower edge of said receptacle which comes into contact with said one sealing protrusion has a width,” which Kamerbeek et al. teaches (‘844, FIGS. 1 and 10)..  Additionally, Claim 1 recites “said triangular portion of said one sealing element has a base measured on the upper surface of the flange like rim and the ratio between said base and width is comprised in the range of 0.8-1.8.”  Although modified Kamerbeek et al. does not teach the claimed ratio, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).  The recitation of the size of the base of the triangular portion in relation to the width of the lower edge of the receptacle is an obvious variant of the prior art unless persuasive objective evidence indicating the criticality of said ratio is provided.  With respect to the remainder of the limitations of Claim 26, Claim 26 is rejected for the same reasons provided above for the rejections of Claims 1 and 4 since the combination of Claims 1 and 4 reads on the limitations of Claim 26.
Claim 27 recites most of the same limitations of Claim 1.  Claim 1 only differs from Claim 27 in that Claim 1 also recites the additional limitations “the capsule and the sealing protrusion being produced in one piece in a plastic material suitable to be used with comestible products, the plastic material being resistant to temperature and pressure of a brewing liquid injected inside the capsule” and “one of said two sides of said substantially triangular cross section protrudes from a contact point of the lateral wall of the capsule with the upper surface of the flange rim.”  Claim 27 also recites “the lower edge of said receptacle which comes into contact with said one sealing protrusion has a width,” which FIG. 3B of Mariller shows.  Claim 27 also recites “said triangular portion of said one sealing element has a base measured on the upper surface of the flange like rim and the ratio between said base and width is comprised in the range of 0.8-3.0.”  Although modified Kamerbeek et al. does not teach the claimed ratio, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP § 2144.04.IV.A.).  The recitation of the size of the base of the triangular portion in relation to the width of the lower edge of the receptacle is an obvious variant of the prior art unless persuasive objective evidence indicating the criticality of said ratio is provided.  With respect to the remainder of the limitations of Claim 27, Claim 27 is rejected for the same reasons provided above for the rejections of Claim 1 since Claim 1 reads on the limitations of Claim 27.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamerbeek et al. WO 2010/128844 in view of Yoakim et al. US 2011/0041702, Mariller US 2011/0297005, and Ryser US 2011/0185910 as applied to claim 12 above in further view of Yoakim et al. EP 2 308 776 (herein referred to as “Yoakim et al. ‘776”).
Regarding Claim 16, Kamerbeek et al. modified with Yoakim et al., Mariller, and Ryser is silent regarding the lower edge of the receptacle being provided with indentations or gaps.
Yoakim et al. EP 2 308 776 discloses the lower edge of the receptacle being provided with gaps (radial grooves 52) ('776, Paragraph [0058]).  It would have been obvious to an ordinary skilled artisan at the time of the invention to create gaps in the lower edge of the receptacle of Mariller since Yoakim et al. EP 2 308 776 teaches that a better seal between the sealing protrusion of the capsule and a surface of the receptacle is achieved.

    PNG
    media_image5.png
    689
    558
    media_image5.png
    Greyscale

Regarding Claim 17, the lower edge of the receptacle and the sealing protrusion of the capsule of Yoakim et al. EP 2 308 776 would be substantially coaxial circumferences since sealing means 40 fills the entire radial grooves 52 of the injection device (‘776, Paragraph [0058]).


Response to Arguments
Examiner notes that the previous Drawing Objections, Claim Objections, and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1, 4, 6-7, 11-12, 14-20, 22-23, and 25-27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Kamerbeek et al. is currently being relied upon as the primary reference, which was necessitated by amendment.  Applicant’s arguments are with respect to Mariller as the primary reference and are therefore moot since Mariller is not currently being relied upon as the primary reference.
Examiner notes that on Pages 14-15 of the Remarks that an amended FIG. 3A is modified to show the position of the pressing edge on the triangular protrusion when it touches the external side of the triangular protrusion.
Examiner first notes that applicant has not provided any formal amended drawings to incorporate FIG 3A.  Additionally, even if applicant provides amended FIG. 3A, applicant did not have adequate written disclosure at the time of filing for the modified position of the pressing edge being disposed offset from the center of the triangular protrusion.  Amended FIG. 3A would constitute new matter if formally submitted as an amendment to the Drawings.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792